             Case 2:19-cv-00384-JPH Document 24 Filed 06/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHANNON E. KAUTZ                            :       CIVIL ACTION
                                            :
        v.                                  :
                                            :
ANDREW SAUL,                                :
Commissioner of Social Security             :       NO. 19-384

                                          ORDER


        AND NOW, this 2d day of June, 2020, for the reasons expressed in the Court’s Opinion

filed today, it is

        ORDERED that Kautz’s Request for Review is hereby GRANTED, the stay in this case

is LIFTED and the matter REMANDED to the agency for a new hearing before a

constitutionally appointed ALJ other than the one who presided over this matter previously.




                                                    BY THE COURT:

                                                    /s/ Jacob P. Hart

                                                    __________________________________
                                                    JACOB P. HART
                                                    UNITED STATES MAGISTRATE JUDGE
Case 2:19-cv-00384-JPH Document 24 Filed 06/02/20 Page 2 of 2
